COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 LORENZO LOPEZ,                                              No. 08-17-00033-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       County Court at Law No. 7
                                              §
 THE STATE OF TEXAS,                                       Of El Paso County, Texas
                                               §
                            State.                            (TC# 20150C06037)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 14, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 14, 2017.

       IT IS SO ORDERED this 16th day of October, 2017.

                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.